DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive. Applicant argues that Koukoumidis fails to disclose an “event summarization” retrieved from a database based on a query. Examiner respectfully disagrees. Examiner directs Applicant to the cited passages of Koukoumidis, particularly, figures 4 and 6. In Figure 4, it can be seen that the content includes an event summarization – user is content while walking through state park 418. Furthermore, paragraph [0032], which describes figure 4 further discloses the summarization for user to search clips. Similarly, figure 6 was recited and paragraph [0036] discloses summarization for users to search particular content. Therefore, Koukoumidis is considered to disclose this claim feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9, 11-13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koukoumidis et al. (U.S. Publication No. 2014/0172848 A1, hereinafter referred to as “Koukoumidis”) in view of Sa et al. (U.S. Publication No. 2013/0246448 A1, hereinafter referred to as “Sa”) and in further view of Voss et al. (U.S. Publication No. 2017/0319123 A1, hereinafter referred to as “Voss”).
Regarding claim 1, Koukoumidis discloses a computer-implemented method comprising: (method)(e.g., figures 1 and 5 and paragraphs [0017] and [0033])
receiving, at an at least one processor: primary video metadata that describes objects present within primary video data depicting one or more events; and (primary video metadata that describes objects within a primary video data depicting one or more events is received)(e.g., paragraphs [0019] and [0025])
secondary metadata corresponding to secondary data correlated to the one or more events, wherein the secondary metadata provides reaction information that includes one or more of emotion information and other behavior-specific information; (secondary metadata that corresponds to secondary data that is correlated to the events is received – reaction information is provided by the secondary metadata and includes emotion information)(e.g., abstract, figures 1-6 and paragraphs [0004], [0021] and [0025])
generating a query based at least in part on the reaction information and at least in part on the primary video metadata; (search is generated based on reaction information and primary video metadata – video is annotated to include reaction data, along with metadata identifying specific part of the movie – portions that make the user happy are annotated)(e.g., abstract, figures 1, 5 and 6 and paragraphs [0004], [0017], [0023] and [0027])
based on the query, retrieving, from a database, at least one possible event summarization match for the one or more events; and (summarization match is retrieved based on query of reaction data and scene - - determine label of images that make me laugh, videos that made users sad)(e.g., abstract, figures 1-6 and paragraphs [0004] and [0025])
However, Koukoumidis does not appear to specifically that the query and the summarization match includes both the reaction information and at least in part on the primary video metadata, and therefore, does not appear to specifically disclose generating a query based at least in part on the reaction information and at least in part on the primary video metadata; storing the possible event summarization match together with the primary video metadata when the possible event summarization match is confirmed as a correct event summarization.
On the other hand, Sa, which relates to a two-dimension indexed carousels for in situ media browsing on mobile devices (title), does disclose generating a query based at least in part on the reaction information and at least in part on the primary video metadata; (query includes at least two kinds of metadata that include primary data that describes objects present in the video data and reaction data that includes mood)(e.g., figures 2A-2D and paragraphs [0036], [0040], [0041] and [0054])
On the other hand, Voss, which also relates to recognizing emotions to understand emotional states (e.g., paragraphs [0061], [0062], [0067] and [0091]), does disclose storing the possible event summarization match together with the primary video metadata when the possible event summarization match is confirmed as a correct event summarization. (querying users are asked to confirm/correct labels on natural social interaction data gathered to confirm accuracy)(e.g., paragraph [0129]).
Koukoumidis discloses content reaction annotations, which provides an effective manner to label and subsequently retrieve data based on emotional reaction, along with the metadata of the primary content. This can provide users to search for specific scenes of particular interest – videos that made users sad (e.g., figure 6). However, Koukoumidis appears to store and search by mood, but does not appear to search for an object mood, and does not appear to automatically store the annotation information and does not require users to confirm correctness of the annotation data. On the other hand, Sa provides that it is desirable to search metadata by multiple parameters such as mood or objects within the event data. E.g., paragraphs [0040]-[0041]. This provides an effective manner for people to remember how to search for particular content of interest. E.g., paragraph [0041]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the multiple search parameters to locate data of particular interest. In addition, Voss, does disclose determining reaction data in facial expressions, and provides users the ability to confirm accuracy of the captured reaction. This provides an effective manner to ensure that the classification is accurate. This enhances annotation data by ensuring the data reflects the user’s reaction. Therefore, it would have been obvious to combine Voss with the Koukoumidis-Sa combination to improve the annotation data provided in the portions of video of the Koukoumidis-Sa combination.

Regarding claim 2, Koukoumidis in view of Sa and in further view of Voss discloses the computer-implemented method as claimed in claim 1. Voss further discloses further comprising employing a machine learning module to confirm that the possible event summarization match is the correct event summarization based on further video metadata. (machine learning module is employed to confirm possible event summarization based on further content)(e.g., paragraphs [0050]-[0052], [0074], [0092] and [0105])

Regarding claim 5, Koukoumidis in view of Sa and in further view of Voss discloses the computer-implemented method as claimed in claim 1. Koukoumidis further discloses wherein the primary video data is first one or more video recordings captured by first one or more cameras owned by a single entity or a group of related entities, and (movie is primary data and is captured by studio cameras)(e.g., abstract and paragraphs [0018] and [0019])
the secondary data is second one or more additional video data captured by second one or more cameras owned by one or more entities unrelated to the single entity or the group of related entities. (e.g., paragraphs [0004] and [0018]).
Regarding claim 6, Koukoumidis in view of Voss discloses the computer-implemented method as claimed in claim 5. Koukoumidis and Voss further discloses wherein: the reaction information includes the emotion information that is derived from an output of a video analytics module; and (Koukoumidis: e.g., paragraphs [0004] and [0030])(Voss: e.g., paragraphs [0075], [0079] and [0080])
the video analytics module detects emotions of objects present within second one or more video recordings. (Koukoumidis: e.g., paragraphs [0004] and [0030])(Voss: e.g., paragraphs [0075], [0079] and [0080]).

Regarding claim 7, Koukoumidis in view of Sa and in further view of Voss discloses the computer-implemented method as claimed in claim 1. Koukoumidis further discloses wherein the reaction information is related to one or more people cataloged as having observed the one or more events. (reaction information is related to viewers of the content)(e.g., abstract, figure 6 and paragraphs [0004], [0030] and [0036])

Regarding claim 8, Koukoumidis in view of Sa and in further view of Voss discloses the computer-implemented method as claimed in claim 1. Koukoumidis further discloses wherein the secondary data is an audio recording, a text transcript of a phone call, a text-to-911 message, location-tagged social media data, or text recorded in a talk group related to the one or more events. (e.g., paragraphs [0004], [0028] and [0029]).

Regarding claim 9, Koukoumidis in view of Sa and in further view of Voss discloses the computer-implemented method as claimed in claim 1. Koukoumidis further discloses wherein the secondary data is non-video sensor data from one or more Internet of things devices. (secondary data is non-video sensor from one or more sensors – microphone and/or other sensors)(e.g., paragraph [0030]).

Regarding claim 11, Koukoumidis in view of Sa and in further view of Voss discloses the computer-implemented method as claimed in claim 1. Koukoumidis further discloses wherein the primary video data is first one or more video recordings captured by first one or more cameras at a first location, and (event is captured at a first event – real world content, movie or plethora other types of content)(e.g., abstract and paragraphs [0018] and [0019]) the secondary data is one or more audio recordings made at a second location at or near the first location. (secondary data is audio recordings made at a second location at or near the first location)(e.g., abstract and paragraphs [0018], [0019] and [0028]).

Regarding claim 12, Koukoumidis in view of Sa and in further view of Voss discloses the computer-implemented method as claimed in claim 1. Voss further discloses further comprising: receiving, at the least one processor, confirmation input from a user; and (confirmation input is received from a user)(e.g., paragraphs [0129])
confirming the possible event summarization match is the correct event summarization based on the confirmation input. (the user input confirms the labels on social interaction data gathered on them)(e.g., paragraph [0129]).

Regarding claim 13, Koukoumidis in view of Sa and in further view of Voss discloses the computer-implemented method as claimed in claim 1. Koukoumidis and Voss further discloses wherein the reaction information includes the emotion information that includes at least one smiling facial expression, at least one terrified facial expression, or at least one terrified composure of a person. (Koukoumidis: e.g., paragraphs [0004] and [0022])(Voss: e.g., paragraphs [0061] and [0080])

Regarding claim 15, Koukoumidis discloses a multimedia system comprising: at least one camera configured to capture primary video data depicting one or more events; a server system communicatively coupled to the at least one camera, and the server system including at least one processor and an at least one storage device, and the at least one processor configured to: (e.g., paragraphs [0004], [0030], [0037] and [0041])
generate, or receive from the at least one storage device, primary video metadata that describes objects present within the primary video data; and (primary video metadata that describes objects within a primary video data depicting one or more events is received)(e.g., paragraphs [0019] and [0025])
receive secondary metadata corresponding to secondary data correlated to the one or more events, wherein the secondary metadata provides reaction information that includes one or more of emotion information and other behavior-specific information; and (secondary metadata that corresponds to secondary data that is correlated to the events is received – reaction information is provided by the secondary metadata and includes emotion information)(e.g., abstract, figures 1-6 and paragraphs [0004], [0021] and [0025])
process a query, that is based at least in part on the reaction information and at least in part on the primary video metadata, to retrieve, from a database residing on the at least one storage device, at least one possible event summarization match for the one or more events, and (search is generated based on reaction information and primary video metadata – video is annotated to include reaction data, along with metadata identifying specific part of the movie – portions that make the user happy are annotated)(e.g., abstract, figures 1, 5 and 6 and paragraphs [0004], [0017], [0023] and [0027])
However, Koukoumidis does not appear to specifically disclose that the query and the summarization match includes both the reaction information and at least in part on the primary video metadata, and therefore, does not appear to specifically disclose process a query, that is based at least in part on the reaction information and at least in part on the primary video metadata,… wherein when the possible event summarization match is confirmed as a correct event summarization, the possible event summarization match is stored together with the primary video metadata on the at least one storage device.
On the other hand, Sa, which relates to a two-dimension indexed carousels for in situ media browsing on mobile devices (title), does disclose process a query, that is based at least in part on the reaction information and at least in part on the primary video metadata (query includes at least two kinds of metadata that include primary data that describes objects present in the video data and reaction data that includes mood)(e.g., figures 2A-2D and paragraphs [0036], [0040], [0041] and [0054])
On the other hand, Voss, which also relates to recognizing emotions to understand emotional states (e.g., paragraphs [0061], [0062], [0067] and [0091]), does disclose wherein when the possible event summarization match is confirmed as a correct event summarization, the possible event summarization match is stored together with the primary video metadata on the at least one storage device. (querying users are asked to confirm/correct labels on natural social interaction data gathered to confirm accuracy)(e.g., paragraph [0129]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Voss, Sa and Koukoumidis for the reasons stated in claim 1, above.
Claims 17-18 have substantially similar limitations as stated in claims 5 and 13, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 20, Koukoumidis in view of Sa and in further view of Voss discloses the computer-implemented method as claimed in claim 1. Koukoumidis further discloses wherein the reaction information is corresponding to one or more people having observed, contemporaneously responsive to actual event occurrence, the one or more events. (user reactions may be collected in real-time or at different times)(e.g., paragraphs [0004] and [0018]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koukoumidis in view of Sa in further view of Voss and in further view of Chen et al. (U.S. Publication No. 2019/0164555 A1, hereinafter referred to as “Chen”).
Regarding claim 3, Koukoumidis in view of Sa and in further view of Voss discloses the computer-implemented method as claimed in claim 1. None of the references appear to disclose wherein the at least one possible event summarization match is a plurality of possible event summarization matches including at least one incorrect event summarization.
On the other hand, Chen, which also relates to emotion and action tags (title), does disclose wherein the at least one possible event summarization match is a plurality of possible event summarization matches including at least one incorrect event summarization. (two stage emotional labeling process – first stage labels with a plurality of tags and the second stage corrects the first emotion tags into a second set of emotion tags. Tags include both correct and incorrect summarizations – scary and happy)(e.g., paragraphs [0019] and [0028]-[0032]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Voss, Sa and Koukoumidis for the reasons stated in claim 15, above. Koukoumidis discloses the reaction data is obtained via any type of sensor data; however, none of the references appears to specifically disclose that the reaction information is incorrect. On the other hand, Chen provides that it is known when detecting emotion or reaction information that a plurality of tags can be generated and then further processed to identify the correct label. E.g., paragraphs [0004], [0009] and [0028]. Since it is known that facial expressions or other emotional data cues can generate multiple possibilities in determining emotion, it would have been obvious to further incorporate the teachings of Chen to the Koukoumidis-Sa-Voss combination to further enhance the manner in which emotional data is generated in improving accuracy of the labels in the Koukoumidis-Sa-Voss combination.

Regarding claim 4, Koukoumidis in view of Sa in further view of Voss and in further view of Chen discloses the computer-implemented method as claimed in claim 3. Chen further discloses further comprising employing a machine learning module to confirm that: a first possible event summarization match of the plurality of possible event summarization matches is the correct event summarization; and (scary is determined via model as correct)(e.g., paragraphs [0030] and [0032]-[0035])
a second possible event summarization match of the plurality of possible event summarization matches is the incorrect event summarization. (happy is corrected into scary)(e.g., paragraph [0034]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koukoumidis in view of Sa in further view of Voss and in further view of Noh et al. (U.S. Publication No. 2020/0225963 A1, hereinafter referred to as “Noh”).
Regarding claim 10, Koukoumidis in view of Sa and in further view of Voss discloses the computer-implemented method as claimed in claim 9. Koukoumidis discloses capturing reaction data through different sensors; however, neither reference appears to specifically disclose wherein the non-video sensor data is biometric readings data and the one or more Internet of things devices is one or more wearable devices attached to respective one or more persons.
On the other hand, Noh, which relates to providing an emotion-adaptive user interface (title), does disclose wherein the non-video sensor data is biometric readings data and the one or more Internet of things devices is one or more wearable devices attached to respective one or more persons. (user’s emotions are determined as a biometric reading from a wearable device.)(e.g., paragraphs [0060], [0167], [0178] and [0185]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Voss, Sa and Koukoumidis for the reasons stated in claim 15, above. Koukoumidis discloses the reaction data is obtained via any type of sensor data; however, none of the references appear to specifically disclose that the sensor data is biometric from a wearable device. On the other hand, Noh, which also relates to obtaining emotion data (e.g., title), does disclose that emotion data can be obtained from biometric data of a user’s wearable device. This provides additional data that can extracted and processed to determine a user’s emotion. Therefore, it would have been obvious to further enhance the Koukoumidis-Sa-Voss combination with the additional reaction data obtained from biometric data gathered from a wearable device as disclosed in Noh to further provide additional ways to determine reaction and emotion and to provide additional sensor data to determine the user’s response to a primary video. 

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koukoumidis in view of Sa in further view of Voss and in further view of Self et al. (U.S. Publication No. 2018/0020091 A1, hereinafter referred to as “Self”).
Regarding claim 14, Koukoumidis in view of Sa and in further view of Voss discloses the computer-implemented method as claimed in claim 1. However, none of the references appears to specifically disclose wherein the other behavior- specific information is an indicator that at least one human-operated communication device proximate the one or more events initiated an emergency call.
On the other hand, Self, which relates to a caller location determination system and methods (title), does disclose wherein the other behavior- specific information is an indicator that at least one human-operated communication device proximate the one or more events initiated an emergency call. (user’s behavior is monitored and particular sounds, along with indication that someone made an emergency call is monitored to determine and predict conditions that will summarize that an emergency call is imminent.)(e.g., abstract and paragraph [0079]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Voss Sa and Koukoumidis for the reasons stated in claim 15, above. Koukoumidis discloses the reaction data is obtained via any type of sensor data; however, neither reference appears to specifically disclose the user’s behavior being monitored to determine that an emergency call is predicted. On the other hand, Self does disclose tracking and monitoring behavior to include emergency calls to label and predict future emergency calls. This provides for enhanced manner to initiate call sooner or when the user cannot make the call. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the emergency call information as disclosed in Self to the Koukoumidis-Sa-Voss combination to enhance the capabilities of the combination to allow for prediction of when an emergency call is necessary to provide enhanced capabilities to help with emergencies.
Claim 19 has substantially similar limitations as stated in claim 14; therefore, it is rejected under the same subject matter.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koukoumidis in view of Sa in further view of Voss and in further view of Jeon et al. (U.S. Publication No. 2017/0178476 A1, hereinafter referred to as “Jeon”).
Regarding claim 16, Koukoumidis in view of Sa and in further view of in view of Voss discloses the multimedia system as claimed in claim 15. However, none of the references appears to specifically disclose wherein the server system is configured to transmit a command to the at least one camera to change operation of the at least one camera from a first mode associated with normal operation, to a second mode where the at least one camera operates to more comprehensively capture emotions or reactions of persons within a field of view of the at least one camera.
On the other hand, Jeon, which relates to a surveillance system and method of controlling the same that includes detecting event reaction (e.g., title and paragraph [0013]), does disclose wherein the server system is configured to transmit a command to the at least one camera to change operation of the at least one camera from a first mode associated with normal operation, to a second mode where the at least one camera operates to more comprehensively capture emotions or reactions of persons within a field of view of the at least one camera. (capturing the event reaction includes changing the mode to more comprehensively capture emotions – orientation, zoom, frame resolution)(e.g., paragraph [0013]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Voss, Sa and Koukoumidis for the reasons stated in claim 15, above. However, none of the references appears to specifically disclose to transmit a command to change camera mode for capturing the reaction. However, Jeon does provide that it is known for changing camera settings to ensure capturing reaction data. This ensures for better image data to be processed, which results in better recognition of the data. Therefore, it would have been obvious to incorporate the transmission of a camera capturing mode change as disclosed in Jeon to the Koukoumidis-Sa-Voss combination to further enhance the manner in which the user’s reaction data is captured to improve overall determination of the user’s reaction information.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165